Order, Supreme Court, New York County, entered December 15, 1975, unanimously *544affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. We find here three separate proceedings, all arising out of relationships described in one contract, and inclusive of a proceeding by judgment creditors for a turnover of funds allegedly held by one of the parties, also deriving from the same relationship. There is no showing of prejudice to any party from consolidation of all these proceedings; indeed, a saving in time and effort for all the parties as well as the trial court would result as a substantial advantage to all concerned. The order of consolidation was a proper exercise of judicial discretion. A further provision of the order here reviewed granted a motion to vacate the default judgment suffered by defendant-respondent Inner Limits. It was shown on substantial evidence in the motion papers that the default was not deliberate, service having been made upon the Secretary of State without subsequent notification to the defendant, and that the defendant responded virtually immediately by motion to open the default upon advice of the existence of the judgment. (See CPLR 5015, subd [a], par 1.) Additionally, existence of a meritorious defense is indicated. The order was properly made. Concur— Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.